SCHWARTZ, Chief Judge.
Dade County seeks certiorari review of an order requiring it to pay a reasonable attorney’s fee to the court appointed lawyer for the mother in a dependency and termination of parental rights proceeding in an amount in excess of the $1,000 maximum provided by section 39.415, Florida Statutes (1989). On the basis of our agreement with the reasoning and result of Board of County Comm’rs v. Scruggs, 545 So.2d 910 (Fla. 2d DCA 1989), we deny the petition.1
We certify to the supreme court that this case involves a question of great public importance as to the availability of reasonable attorney’s fees for court appointed lawyers in dependency and termination proceedings.
Certiorari denied, questioned certified.

. Apart from its argument on the merits, the petitioner claims a deviation from the procedure for the allowance of fees approved in Carr v. Dade County, 250 So.2d 865 (Fla.1971). We doubt that Carr, which essentially involved an interplay between the then-existing criminal court of record where the attorney had performed his services, but which had no authority to enter a money judgment, and the circuit court, which did have that power, has any present-day application. Even if it does, however, we find that none of the alleged procedural deficiencies adversely affected the county's substantial rights.